ACCEPTED
                                                                                      14-14-00358-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  3/5/2015 2:54:20 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                           CAUSE NO. 14-14-00358-CR

RON CHRISTOPHER JOHNSON,                  §    IN THE FOURTEENTH
                                                              FILEDCOURT
                                                                   IN
                                                               14th COURT OF APPEALS
  Appellant,                              §                       HOUSTON, TEXAS
                                          §                     3/5/2015 2:54:20 PM
VS.                                       §                         OF APPEALS,
                                                               CHRISTOPHER     A. PRINE
                                          §                             Clerk
STATE OF TEXAS,                           §
  Appellee.                               §    SITTING IN HOUSTON, TEXAS

                    THIRD MOTION FOR LEAVE TO FILE
                     APPELLANT’S BRIEF OUT OF TIME

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

        NOW COMES Appellant, RON CHRISTOPHER JOHNSON, and moves

this Court for leave to file his Appellant’s Brief out of time. For good cause, and

in support of his motion, Appellant respectfully shows the Court the following:

1.      Appellant filed his Notice of Appeal on April 30, 2014, and this case began

in this Court on May 7, 2014. Appellant’s brief was originally due on December 1,

2014.

2.      Appellant filed his first Motion for Leave to File Appellant’s Brief Out of

Time on December 8, 2014, due to counsel’s mother suffering severe complication

following heart transplant surgery, and a heavy caseload. This Court granted that

request, and ordered Appellant to file his brief on or before January 2, 2015.

Appellant requested a second extension of time within which to file his brief, also

due to his counsel’s mother’s health and inability to receive the Reporter’s Record
in time to meet the extended deadline. This Court granted that motion, and ordered

Appellant’s Brief due on February 2, 2015.

3.       Appellant now requests a third extension of the time within which to file his

Appellant’s Brief. Appellant’s counsel’s mother is still undergoing complications

following surgery, and counsel’s presence and attention to her family has been

necessary. At the time of the last request for an extension, Appellant’s counsel

believed in good faith that her mother’s health was improving, and that she would

be able to meet the new deadline. However, her mother’s health has taken yet

another turn for the worse, following months of hospitalization after a heart

transplant.

4.       Accordingly, Appellant requests a third, and final, extension until April 1,

2015, to file his Appellant’s Brief. This request is not made for purposes of delay,

but so that his counsel may effectively and thoroughly present his case before this

Court.

         WHEREFORE,        PREMISES       CONSIDERED,        Appellant    respectfully

requests that this Court GRANT his request, and extend the deadline for filing his

Appellant’s Brief until April 1, 2015.



                                               Respectfully submitted,

                                               ___/s/ Heather M. Lytle_________
                                               HEATHER M. LYTLE
SBN: 24046487
202 Travis Street, Suite 300
Houston, Texas 77002
Tel. 713-204-7060
Fax 281-786-4539
heather@lytle-law.com

ATTORNEY FOR APPELLANT
RON CHRISTOPHER JOHNSON
                         CERTIFICATE OF SERVICE

       This is to certify that on March 5, 2015, a true and correct copy of the
foregoing instrument was served upon the following counsel of record via
electronic service delivery and/or facsimile:

John Harrity III
Fort Bend County District Attorney
Appellate Division
301 Jackson Street
Richmond, Texas 77469


                                          _____/s/ Heather M. Lytle_______
                                          HEATHER M. LYTLE